DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022, has been entered.
Claims 1-33 and 37-40 are pending in the application.  Claims 5-25 and 27-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The previous objections to claims 1 and 26 have been withdrawn in view of applicant’s claim amendments.  The previous 112 2nd paragraph rejections of claims 1-4, 26, 33 and 37-40 has been withdrawn in view of the amendments to claims 1 and 26.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 26, 33 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sollich (DE 10338217 B3; English translation included) in view of Kramer et al. (4,555,407; cited on IDS), Sapsowitz (3,912,817) and Pandey et al.  (US 2008/0241319; cited on IDS dated April 16, 2019).
Regarding claims 1, 3, 4, 26 and 38, Sollich teaches a method of forming a confectionery structure using a pair of rollers including a first roller and a second roller, the first roller being positioned at a horizontal offset relative to the second roller; moving a confectionery mass having a non-uniform cross-sectional shape toward a gap between said rollers in a direction of flow, and sizing the confectionery mass into a substantially continuous and flat confectionery sheet wherein the confectionery mass when provided to said pair of rollers is much thicker (i.e. at least three times) than the confectionery sheet ([0002], Fig. 1-shown below).
Sollich teaches the gum/confectionery mass is fed from a hopper (Fig. 1 4) toward a gap between the rollers.  Fig. 1 of Sollich, provided below, shows that the gum/confectionery mass (5) is fed directly onto the roller.

    PNG
    media_image1.png
    527
    835
    media_image1.png
    Greyscale

Sollich does not specifically teach the thickness of the gum structure, or the reduction in thickness when provided to the pair of rollers and the cross-sectional area deflected away from the direction of flow.
Kramer et al. teaches a sheet of chewing gum prepared by calendar rolls to a final thickness of 1.68±0.05mm thick, which falls within the claimed range (Example 1).
Therefore, where Sollich teaches the production of a sheet of confectionery material by sizing with a single pair of rollers, it would have been obvious to have provided a chewing gum sheet having a thickness as claimed, as chewing gum is a confectionery, and Kramer et al. teaches that chewing gum sheets are known to be provided in thicknesses falling within the claimed range.

    PNG
    media_image2.png
    506
    1095
    media_image2.png
    Greyscale

Further, given the similarities between the apparatus shown by Sollich and that shown in the instant application (e.g., Fig. 2; reproduced above) the method of forming a chewing gum structure using the apparatus taught by Sollich is considered to be obvious where Sollich generally teaches the method for forming confectionery products and chewing gum is a confectionery product.
Sollich doesn’t speak to the cross sectional area that is deflected away from the direction of flow and whether or not the sizing is “substantially extensional.”  However, where modified Sollich teaches sizing of a gum mass between a pair of rollers to have a thickness as claimed, these properties are considered to be present in the process of modified Sollich.  Similarly regarding the “mixing at said sizing” including the first, second and third areas flowing in directions with and opposite the direction of flow, given that modified Sollich provides a chewing gum/confectionery composition sized by a pair of rollers as set forth above, and in an apparatus that appears to be very similar to the apparatus in the inventive process, the mixing at said sizing of the gum/confectionery mass in the prior art is considered to comprise the first, second and third areas as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Neither Sollich nor Kramer et al. teaches a viscosity of their confectionery products or the temperature at which the confectionery product is provided to the rollers.  However, Sapsowitz teaches heating a chewing gum composition to a temperature of about 60°C to provide a viscosity of up to 1,000,000 cP in order to become a pourable liquid for extruding or otherwise formed into its final configuration (col. 2 lines 7-18).  Therefore, given that Kramer et al. teach a chewing gum, it would have been obvious to have provided the chewing gum with a viscosity and temperature as claimed “at a location upstream” as the claimed viscosity was known to be suitable for forming chewing gum products.  In turn, one of ordinary skill would have had a reasonable expectation that a chewing gum having a viscosity as claimed would have been suitable for sizing with the rollers of Sollich as Sapsowitz teach this viscosity as a “pourable liquid.”
Regarding at least one of the rollers being heated to a temperature above the temperature of the gum/confectionery mass in the hopper, Pandey et al. teach Sollich slab formers used to form sheeted confectionery products.  They state that the drums (i.e., rollers) may be heated or cooled as required [0122].
Therefore, where Sapsowitz teaches heating up a chewing gum composition in order to have a viscosity to be in a form for extruding (col. 2 lines 7-18), and where Pandey et al. teaches that the rollers on the Sollich slab former can be heated “as required,” it would have been obvious to have heated at least one roller to a temperature above the temperature of the gum/confectionery mass in the hopper in order to continue to provide a flowable gum/confectionery mass suitable for forming.  This would have required no more than routine experimentation, as both the gum/confectionery mass and roller are taught in the prior art to be heated.
Regarding claim 2, Sollich teaches the confectionery mass is accumulated immediately prior to sizing via said pair of rollers (Fig. 1 5).
Regarding claim 33, where Sollich teaches a pair of rollers as set forth above with regard to claim 1, and teach the drive speed of the rollers is variable depending on the consistency and temperature, for example, of the mass [0026], at least one of the rollers of Sollich is considered to be “operable” at a linear speed as claimed.  It is noted that the claim does not require that the roller actually be operated at the claimed linear speed.
Regarding claim 37, given that Kramer et al. teaches a chewing gum formulation, the chewing gum mass provided by the combination of Sollich, Kramer et al. and Sapsowitz is considered to meet the claim to a “finished chewing gum.”
Regarding claim 39, modified Sollich does not specifically teach the thickness of the gum mass provided to the pair of rollers.  however, where Sollich teaches the sizing of a confectionery mass between a pair of rollers, and where the confectionery mass is provided directly from a hopper to the pair of rollers, the claimed difference in thickness is considered to be present in the process of Sollich.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Further, given the similarities between Fig. 1 of Sollich and Fig. 2 of the instant application (both shown above), the thickness reduction of the confectionery mass in Sollich is considered to meet claim 39.
Regarding claim 40, given that Sollich teaches only a pair of rollers for sizing the confectionery mass into a continuous and flat sheet (see Sollich Fig. 1 above), the combination of Sollich, Kramer et al. and Sapsowitz is considered to teach the sizing of the gum mass to a thickness as claimed via only said pair of rollers.


Response to Arguments

Applicant's arguments filed August 4, 2022, have been fully considered.  To the extent the arguments apply to the outstanding rejections, they are not persuasive.
Applicant argues that none of Sollich, Kramer or Sapsowitz teaches the mixing at the sizing and the direction of flow in the three different areas as claimed (Remarks, p. 11).
This argument is not persuasive.  As set forth in the rejection above, Applicant appears to be using the same apparatus as taught by Sollich for the forming of the confectionery product.  Therefore, the first, second and third “areas” that applicant has now included in the claims are also considered to be present in any confectionery material, chewing gum included, processed in a method as taught by Sollich in the absence of convincing arguments or evidence to the contrary given that both the prior art and the instant invention are utilizing a pair of rollers to size confectionery products.
Regarding Sollich being directed to the formation of candy bars (Remarks, pp. 11-12) , where Sollich teaches their method for forming confectionary products, to have formed a chewing gum by a similar method is not considered an unobvious contribution over the art where chewing gum is a confectionery product.
Applicant again argues that Sapsowitz teaches a confection with a “fine textured flaccid skin encompassing a nougat-like exterior”, and this is nothing like the gum required by Applicant’s claim 1 (Remarks, p. 12).
This argument is not persuasive.  Beyond the viscosity, the examiner finds nothing in the pending claims about the texture, grainy or otherwise, of Applicant’s gum or confectionery products.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791